DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 10/26/21, with respect to claims 1-5, 10, and 12-15 have been fully considered and are persuasive.  The rejection of claims 1-5, 10, and 12-15 has been withdrawn. 

Allowable Subject Matter
Claims 1-5, 8-28, 30, and 31 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record are U. S. Publication No. 2019/0000568 to Connolly et al.; U. S. Publication No. 2019/0139216 to Georgescu et al. and U. S. Publication No. 2008/0218743 to Stetten et al. none of the prior art alone or in combination teaches the limitations of the independent claim specifically “determining an amount of overlap between at least a portion of the anatomical feature of the second image and at least a portion of the target anatomical feature of the first image; and determining that the amount of overlap is greater than a predetermined threshold’.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJAY CATTUNGAL/Primary Examiner, Art Unit 3793